DETAILED ACTION
1.         Claims 1-4, as originally filed on 12/28/2018, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 05/14/2019, 01/05/2021, 01/12/2021, and 01/28/2021 have been considered by the examiner. Initialed copies are attached.

Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (EP 0763 569 A1; hereinafter referred to as “Miura”), in view of Soga et al. (US 4,519,931 A; hereinafter referred to as “Soga”).
	As to independent 1, Miura teaches an oil-based inkjet ink (see pg. 30, lines 3-8 and 33-48) comprising a dispersant (see pg. 30, lines 47-48; pg. 31 lines 35-44), a non-aqueous solvent (see pg. 30, lines 33-46) and an organometallic chelate compound (see pg. 3, lines 10-14 and pg. 16, line 38 to pg. 17, line 2: metal chelate dye comprises a metal ion and an organic ligand).
	Miura fails to explicitly disclose that the inkjet ink is magnetic and comprises a magnetic pigment containing a ferrite.
	However, Soga, in analogous art of inkjet image recording materials (see col. 1, lines 20-42), teaches magnetic fluids composed of a dispersion of fine ferromagnetic particles dispersed by a surfactant and a colorant (see col. 2, lines 3-12 and claims 5-6: fine ferromagnetic particles contain ferrite), for example a Mn-Zn ferrite dispersion as magnetic fluid (see Examples 1-4 and claims 6 & 12).
Therefore, in view of the teaching of Soga, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the oil-based inkjet ink taught by Miura by incorporating a magnetic pigment containing a ferrite as taught by Soga to arrive at the claimed invention because Miura suggests adding to the an ink additive as appropriate for the print head or ink cartridge and other various performances (see Miura pg. 31, lines 35-40). Soga clearly teaches magnetic fluid compositions comprising metal-containing dyes in a dispersing medium with ferrite particles (see Soga claims 1-6). Thus, a person of ordinary skill in the art would be 
	As to claims 2-3, Miura and Soga teach the oil-based magnetic inkjet ink according to claim 1, wherein the organometallic chelate compound comprises an organoaluminum chelate compound, which is a compound having three polydentate ligands (see Miura pg. 16, line 38 to pg. 17, line 20: in metal ion containing complexes, Al is preferable, number of ligands being Q1, Q2 and Q3 in Formula (7), reproduced here, reads on the claimed “three polydentate ligands”).

    PNG
    media_image1.png
    68
    410
    media_image1.png
    Greyscale

	As to claim 4, Miura and Soga teach the oil-based magnetic inkjet ink according to claim 1, but fails to explicitly disclose that an amount of the magnetic pigment is at least 30% by mass relative to a total mass of the ink.  Miura teaches that the dye is, preferably, used in a range of 1-25 wt% (see Miura pg. 31, lines 33-34). Soga is silent as to the amount of ferrite included in the composition.
However, as to claim 4, if range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties. See MPEP 2144.05. Applicant has not provided the criticality of their amount of magnetic pigment (>30 mass%) compared to one wherein the amount of magnetic pigment is in a range of < 25 wt%. Furthermore, one of ordinary skill in the art 


Examiner’s Note
6.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 26, 2022